Citation Nr: 0308060	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  00-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to asbestos 
exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service from October 1955 to May 1974.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claim of entitlement 
to service connection for COPD, including as secondary to 
exposure to asbestos in service.  The veteran filed a timely 
notice of disagreement and the RO subsequently provided a 
statement of the case (SOC).  In May 2000 the veteran 
perfected his appeal, and the issues were subsequently 
certified to the Board.  

The veteran presented for a hearing before a Hearing Officer 
at the RO in November 2000; a transcript is of record.  


FINDINGS OF FACT

1.	The competent evidence of record indicates that the 
veteran worked on Naval ships as a mechanic in engine 
rooms and auxiliary machine rooms from 1955 to 1974.  

2.	The veteran began complaining of shortness of breath, 
weight loss, increased fatigability, rib cage and 
paraspinous pain, and chest pain between 1988 and 1990, 
approximately 15 years after service.  

3.	The competent medical evidence of record is at least in 
equipoise as to whether the veteran's current diagnosis of 
COPD is due to exposure to asbestos in service.  



CONCLUSION OF LAW

Giving the veteran the benefit of the doubt, his current 
pulmonary disorder, including COPD, was incurred in service 
as a result of asbestos exposure.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records are silent for any complaint, 
treatment, or diagnosis of chronic obstructive pulmonary 
disease.  Service personnel records indicate that the veteran 
worked as a Chief Machinist's Mate in the main engine rooms 
and the auxiliary machinery rooms.  He repaired refrigeration 
and air conditioning units.  The veteran also completed fire-
fighting school.  During his career the veteran was stationed 
above various Naval ships, including the USS Niagara Falls, 
USS Jason, USS Hull, USS Ozbourn, USS Whitehurst, and the USS 
Dixie.  In December 1969 the veteran was awarded the Navy 
Achievement Medal, with Combat "V" based upon his service 
aboard the USS Niagara Falls as Chief Petty Officer from 
April 7 to October 4, 1968, during combat operations against 
the enemy.  

After retiring from the Navy, the veteran worked for a 
chemical company.  Treatment records indicate that the 
veteran was seen at the Amarillo Diagnostic Clinic from July 
1988 to July 1990.  He presented with complaints of shortness 
of breath, weight loss, increased fatigability, rib cage, and 
paraspinous pain, and chest pain.  The veteran reported an 
extensive history of cigarette smoking.  The veteran was 
diagnosed with COPD, which was attributed to his history of 
smoking.  

VA outpatient treatment records indicate that the veteran 
quit smoking in 1988.  His diagnosis of COPD was continued.  
Laboratory findings from Health Examinetics, dated in 
September 1989, indicate questionable plaque in the right 
lateral pleura.  In a VA consultation report dated in March 
1992, Dr. C. Funderberk indicated possible asbestosis.  

The veteran presented for a hearing before a local Hearing 
Officer in November 2000.  He testified that while in the 
Navy he had worked as a crash fire fighter at NAS Greenfield, 
where he wore suits that he stated contained an outer layer 
composed of asbestos.  Then the veteran reported working on 
various ships in engine rooms and fire rooms.  According to 
the veteran, he also worked with refrigeration, air 
conditioning, hydraulics, and evaporator flaps.  

The veteran further testified that, on occasion, asbestos 
fell from the pipes that he handled.  He also stated that 
asbestos was used in insulation, and that many of the engine 
rooms had silicon asbestos materials.  He reported mixing 
asbestos with water to repair piping.  He acknowledged that 
he worked for a chemical company after service, and that some 
of the buildings had fiber pieces with asbestos shielding 
around them.  He also reported that there was asbestos that 
came from some of the boiler pipes.  However, he denied 
working on piping or any equipment that contained asbestos.  
He submitted a buddy statement from J. S., who reported being 
on board the USS Dixie with the veteran from 1962 to 1963.  
According to J.S., he worked with the veteran in the fire 
room and engine room where they handled asbestos material 
almost daily.  He indicated that they frequently used an 
asbestos cloth to cover asbestos-based insulation on various 
piping.  J.S. also reported receiving bags of asbestos fiber 
in bags and mixing it with water in containers to make 
moldable insulation for pipes, pumps, and compressors.  His 
wife and representative assisted the veteran in his 
testimony. 

The veteran was provided a VA examination in December 2000.  
Dr. J. Riker noted review of the veteran's claims folder and 
his contention that he was exposed to asbestos while in the 
Navy.  She also noted Dr. Funderberk's opinion that the 
veteran's pulmonary condition might be related to asbestos 
exposure.  

Physical examination revealed 90% oxygen saturation levels 
even after walking for five minutes at the veteran's own 
pace.  His lungs were clear to ausculation bilaterally, and 
his heart rate and rhythm were normal with no murmurs, rubs, 
or clicks.  The veteran was diagnosed with COPD, moderately 
severe, which the examiner stated was as likely as not 
related to the veteran's history of cigarette smoking.  Dr. 
Riker opined that there was minimal evidence of asbestosis.  

The veteran was treated from March to April 2001 at the 
National Jewish Medical and Research Center.  In March 2001 
probable pleural plaques were noted; however, the films were 
inadequate for interpretation.  The impression was pleural 
and parenchymal evidence of pneumoconiosis.  The examiner 
also noted that there was a question of saber sheath tracheal 
deformity that could represent significant underlying 
obstructive airway disease.  

In December 2002 the Board determined that further 
development was required in this matter.  Pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002), the 
Board sought to obtain records concerning the veteran from 
the Social Security Administration (SSA), and requested that 
the veteran be afforded another VA examination to determine 
whether the veteran's current respiratory/pulmonary condition 
was at least as likely as not due to exposure to asbestos in 
service.  

In December 2002, SSA indicated that the agency could not 
locate the veteran's folder.  Subsequently, the veteran 
presented for a VA examination in February 2003, in 
accordance with the Board's development request.  

Clinical evaluation revealed mild obstructive disease, with 
lung volumes within normal limits.  Chest X-rays showed 
moderate hyperinflation, which the examiner noted was most 
likely due to COPD.  There was no pleural effusion or 
pulmonary vascular congestion and his cardiothoracic ratio 
was within normal limits.  

The examiner concluded that, based upon the veteran's long 
history of asbestos exposure, "as well as an appropriate 
delay period between exposure and onset of symptoms, it is at 
least a 50/50 probability that [the veteran's] current COPD 
condition may be traced back to heavy asbestos exposure while 
on active duty."


II.  Analysis

A.  Preliminary Matters

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the notice and assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. § 5103 
(West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC and 
the SSOCs provided by the RO in March 2000, February 2001, 
and March 2002, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  More specifically, in the March 2000 SOC, the 
veteran was advised that the RO would obtain VA treatment 
records and any adequately described private treatment 
records on his behalf, if he so requested.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

It thus appears that all obtainable evidence identified by 
the veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Moreover, he has been clearly advised of the importance of 
his cooperation with VA in reporting for medical examination, 
to generate up-to-date evidence as to his claim for service 
connection, and he has so reported.

We further note that, under new 38 C.F.R. § 20.903 (2002), 
the Board is generally required to provide notice of any 
additional evidence secured on development pursuant to new 38 
C.F.R. § 19.9(a)(2) (2002).  However, given the disposition 
below, the Board concludes that such notice is unnecessary in 
the present case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

B.  Discussion

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303(a), 3.306.  Notwithstanding the lack 
of a diagnosis during service, service connection may still 
be granted if all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in, 
or as a result of, service.  38 U.S.C.A. §  1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

While there is no current specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor has the Secretary 
promulgated any regulations, VA has issued procedures on 
asbestos-related diseases which provide some guidelines for 
considering compensation claims based on exposure to 
asbestos, in the VA Adjudication Procedure Manual, M21-1, 
Part VI, Para. 7.68 (Sept. 21, 1992) (formerly DVB Circular 
21-88-8, Asbestos-Related Disease (May 11, 1988)).

VA has acknowledged, after consideration of medical and 
scientific principles, that a relationship may exist between 
asbestos exposure and the development of certain diseases, 
including pulmonary fibrosis and lung cancer, which may occur 
10 to 45 years after exposure.  When considering VA 
compensation claims, adjudication personnel have the 
responsibility of ascertaining whether available military 
records demonstrate evidence of asbestos exposure in service, 
and to assure that evidentiary development is accomplished to 
ascertain whether or not there is pre-service and/or post-
service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship 
between asbestos exposure and the claimed disease(s), keeping 
in mind the latency and exposure information noted above.

In the present case, the veteran served as a Chief 
Machinist's Mate in the United States Navy for almost twenty 
years.  He worked in the main engine and auxiliary machinery 
rooms.  He was responsible for maintenance and repair aboard 
various U.S Naval vessels.  In his sworn testimony before the 
Hearing Officer, the veteran reported using asbestos-based 
insulation in repairing pipes, pumps, and compressors.  The 
Board notes that the veteran was awarded the Navy Achievement 
Medal with the Combat "V" for service rendered during 
combat operations against the enemy from April 7 to October 
4, 1968, while aboard the USS Niagara Falls.  Recognizing 
that the veteran has demonstrated no particular medical 
expertise, the Board finds him to be a credible witness with 
regard to his in-service exposure to asbestos in the line of 
his duties as a machinist's mate.

In the absence of any evidence to the contrary, a combat 
veteran's assertions of the incurrence of a disease or injury 
in service, when consistent with his duties, may establish 
actual exposure.  38 U.S.C.A. § 1154(b) (West 2002).  The 
competent evidence of record indicates that the veteran is a 
combat veteran.  Additionally, his allegations of exposure to 
asbestos are consistent with his duties as a machinist's 
mate.  Recognizing that his combat service represented only a 
portion of his military career, and that he does not assert 
that enemy activity caused his disability, nevertheless, for 
the reasons discussed above, the Board finds that competent 
evidence of record indicates that the veteran was exposed to 
asbestos in service.  

Now the Board must turn its focus to whether the veteran had 
any intervening pre-service and/or post-service exposure to 
asbestos.  The record is silent for any evidence of pre-
service exposure.  After retiring from the Navy, the veteran 
worked for a chemical company.  He testified that some of the 
buildings had fiber pieces with asbestos shielding around 
them, and that there was asbestos used on the boiler pipes.  
However, the veteran denied working on piping or any other 
equipment that contained asbestos.  In the absence of any 
evidence to the contrary, the veteran's personal report of 
exposure will thus be accepted.

Finally, the Board recognizes that the competent medical 
evidence of record indicates that the veteran began 
complaining of shortness of breath, weight loss, increased 
fatigability, and chest pain in 1988.  At the time he was 
diagnosed with COPD, which that examiner attributed to his 
prolonged history of cigarette smoking.  However, laboratory 
findings in 1989 indicated a questionable plaque in the right 
lateral pleura.  In March 1992, Dr. Funderberk indicated 
possible asbestosis.  Dr. Riker opined in December 2000 that 
there was minimal evidence of asbestosis.  Furthermore, the 
VA examiner in February 2003 noted X-ray evidence of moderate 
hyperinflation of the lungs.  The examiner concluded that the 
veteran's history of exposure and an appropriate delay 
between exposure and onset of symptomatology makes it at 
least as likely as not that the veteran's current COPD may be 
traced back to his heavy asbestos exposure while on active 
duty.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C.A. § 5107(b) (2002)).

In the present case, there is competent medical evidence that 
the veteran's current COPD is related to years of cigarette 
smoking.  However, there is also competent medical evidence 
that his condition is related to extended asbestos exposure 
in service.  Under the specific and unique facts of this 
case, the Board finds that the competent medical evidence of 
record is in relative equipoise, and that the veteran is 
entitled to the benefit of the doubt.  Accordingly, the 
veteran is entitled to service connection for COPD, claimed 
as secondary to asbestos exposure.  


ORDER

Service connection for COPD, claimed as secondary to asbestos 
exposure in service, is granted.  




		
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

